323 S.W.3d 453 (2010)
Nathaniel S. WALSH, Respondent,
v.
Kevin X. McGOWAN, Appellant.
No. ED 94551.
Missouri Court of Appeals, Eastern District, Division Four.
October 26, 2010.
*454 Michael J. Sewell, Clayton, MO, for Appellant.
Paul Simon, Jr., St. Louis, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR., and PATRICIA L. COHEN, JJ.

ORDER
PER CURIAM.
Kevin X. McGowan ("McGowan") appeals from the judgment of the trial court granting summary judgment in favor of Nathaniel S. Walsh ("Walsh") in the amount of $137,390.04. McGowan argues the trial court erred in: (1) granting summary judgment in favor of Walsh because there was a genuine dispute regarding whether Walsh provided any consideration in exchange for McGowan's promise to pay Walsh; (2) awarding attorneys' fees to Walsh because a genuine issue of material fact existed regarding whether Walsh was entitled to attorneys' fees pursuant to the consulting agreement; and (3) granting summary judgment in favor of Walsh because there was a genuine dispute as to whether McGowan sold fifty percent or more of the voting and/or controlling interest of Heers Building, LLC.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. Walsh's motion for attorneys' fees on appeal is granted in the amount of $9,000.00. The judgment is affirmed in accordance with Rule 84.16(b).